Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings
The drawings are objected to because the hatching of washer 80 in Figure 3 extends to the surrounding part.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: a “reel” is discussed and described throughout as supporting the coil. One of ordinary skill in the art would employ the term “bobbin”, and thus would not immediately understand the term “reel” as a reasonable substitute.  
Appropriate correction is required.

Claim Objections
Claims 1 and 20 are objected to because of the following informalities:  line 9 recites “does not closes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claims 1 and 20 recite “a support surface of the pivoting area”. Because any surface could support the arm, it is unclear whether a portion of the arm or some other surface supporting the arm is being claimed, thus rendering the scope of this limitation unclear.

Claim 14 depends from itself. For the purpose of examination, the claim will be read as depending from Claim 10.

Claim 15 recites structural features (for example, “a core attached to a permanent magnet”) and steps of using the apparatus (for example, “keeping the arm in the open position when a first current pulse is supplied”). It is unclear whether the claim is infringed when making or when using the device. See also MPEP §2173.05(p)(II).

Claim 18 recites “the printed circuit board is removably attached to the valve body forming a closure wall”. It is unclear whether the claim requires the board or the valve body to form the closure wall. For the purpose of examination, the claim will be read as requiring the board to form the closure wall.
Claim 18 further recites a “reel”. This term is confusing to one of ordinary skill in the art, as discussed above (see “Specification”, above).
Claim 18 further recites “giving the electromagnet and the electronic components surface mount device (SMD) treatment”. It is unclear whether the claim is infringed when making or when using the device. See also MPEP §2173.05(p)(II).

Claims 2-13, 16, 17, 19 and 21 are rejected as depending from indefinite claims.

NOTICE for all US Patent Applications Filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 10, 13, 17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frisch (US 6786238 B2).

Regarding Claims 1 and 20, Frisch discloses (Fig 1) a valve with “a valve body (3)  including a gas inlet (18a), a gas outlet (18b) and a gas passage (15a, 15b) communicating the gas inlet (18a) with the outlet (18b); an electromagnetic actuator (at 24) configured to cause an opening and a closing of the gas passage (15a, 15b), the electromagnetic actuator (at 24) including an electromagnet (at 25) and an arm (23) having a first end (29) and a second end (27), a closure member (22) configured for closing the gas passage (15a, 15b) being fixed (that is, feature 22 cannot escape feature 23 after the valve is assembled and is therefore read as fixed or coupled) with play (note clearance about feature 22 at 29) to the first end (29) of the arm (23), the arm being rotatable between a closed position, in which the closure member closes the gas passage (as in Fig 1), and an open position, in which the closure member does not [close] the gas passage (when coil 25 is energized), the arm transitioning to the open position when the electromagnet (at 25) is energized (see also col 6, ll 10-20), the arm being made of a ferromagnetic material (as is notoriously well known in the art) and being rotatable between the closed (as in Fig 1) and open positions at a pivoting area (at least at 58) located at the second end (27) of the arm, in the closed and open positions a support surface (at 58) of the pivoting area is supported on the electromagnet (at 25, by bottom portion 58 of coil bobbin 38), in the open position the support surface (at 58) of the pivoting area and an additional part of the arm (23) are supported (at least at 37) on the electromagnet.”

Frisch further discloses a valve in which:

Regarding Claim 2, “the closure member (22) is able to tilt (note clearance depicted through arm 23) with respect to the first end (29) of the arm.”

Regarding Claim 4, “the electromagnetic actuator (24) includes a spring (63) that continuously urges the arm (23) towards the closed position (as in Fig 1).”

Regarding Claim 5, “an end of the spring (at 29) is located inside a housing (29) of the closure member (22; note that arm 23 houses the closure member and spring end).”

Regarding Claim 10, “the electromagnetic actuator (24) further comprises a coupling element (49) that is configured to hold the support surface of the pivoting area against the electromagnet (that is, at 58).”

Regarding Claim 13, “the coupling element (49) is fixed (via feature 8; see also Fig 2) to the electromagnet (at 25).”

Regarding Claim 17, there is “a printed circuit board (67), the electromagnetic actuator (at 24) being fixed to the printed circuit board (67).”
See also Figure 3.

Regarding Claim 19, the first end (29) of the arm is angularly offset (that is, the end is offset in a perpendicular direction, or at a 90° angle) from the second end (27) of the arm.

Claim(s) 1, 7, 8 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brust et al (US 20140299802 A1).

Regarding Claims 1 and 20, Brust discloses (Fig 3) a valve with “a valve body (66)  including a gas inlet (70), a gas outlet (72) and a gas passage (between 70, 72) communicating the gas inlet (70) with the outlet (72); an electromagnetic actuator (10) configured to cause an opening and a closing of the gas passage, the electromagnetic actuator including an electromagnet (at 16) and an arm (50) having a first end (58) and a second end (56), a closure member (60, 74) configured for closing the gas passage (between 70, 72) being fixed (that is, feature 60, 74 cannot escape feature 12, 66 after the valve is assembled and is therefore read as fixed or coupled) with play (at 58) to the first end (58) of the arm (50), the arm being rotatable between a closed position, in which the closure member closes the gas passage (as in Fig 3), and an open position, in which the closure member does not [close] the gas passage (when coil 14 is energized), the arm transitioning to the open position when the electromagnet (at 16) is energized (see also paras [0093-0094]), the arm being made of a ferromagnetic material (as is notoriously well known in the art) and being rotatable between the closed (as in Fig 3) and open positions at a pivoting area (at 44) located at the second end (56) of the arm, in the closed and open positions a support surface (44) of the pivoting area is supported on the electromagnet (at 52), in the open position the support surface (44) of the pivoting area and an additional part (at 46) of the arm (50) are supported on the electromagnet (at 28).”

Brust further discloses a valve in which:

Regarding Claim 7, “the electromagnet includes a core (16) made of the ferromagnetic material (as is notoriously well-known in the art), and a coil (14) that surrounds the core (16), the pivoting area (at 44) of the second end (56) of the arm (50) being supported on the core (at 52) when the arm is in the closed position (as in Fig 3), the pivoting area (at 44) of the second end (56) of the arm and the additional part of the arm (50, at 46) being supported on the core (at 28) when the arm is in the open position.”

Regarding Claim 8, “the additional part of the arm (50, at 46) is comprised in the second end (56) of the arm.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch (US 6786238 B2).

See discussion of Claim 1, above.

Regarding Claim 9, it is unclear whether Frisch teaches a curved surface. However, a mere change of shape is not patentably distinct. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Please note that in the instant application, page 7 paragraph 1, Applicant has not disclosed any criticality for the claimed limitations.
Such a feature could, for example, allow improved pivoting over a corner or flat surface.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the application was filed to employ a curved surface at the pivot point of Frisch in order to yield the predictable result of assisting the pivoting of the armature.

Claim(s) 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch (US 6786238 B2) in view of Arizmendi et al (US 20110232627 A1).

See discussion of Claims 1 and 20, above.

Regarding Claims 3 and 21, Frisch does not teach a grooved member as claimed.
Arizmendi (Fig 4) teaches a closure member (23) that includes a groove (at 22b) that seats in an edge as depicted. The closure member appears to tilt and would otherwise do so at least during installation.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Frisch to include a closure member with a groove as taught by Arizmendi in order to yield the predictable result of maintaining the relationship between the lever arm and closure member during assembly and actuation, thus improving reliability.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch (US 6786238 B2) in view of Kees (US 6955332 B2).

See discussion of Claim 5, above.

Regarding Claim 6, Frisch does not teach a separate fixed spring rest.
Kees teaches a lever arm (48) with a loosely placed closure member (51) and a pressed in washer (58), or spring (63) rest.
See column 6, lines 32-38.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Frisch to include a pressed-in washer as taught by Kees in order to yield the predictable result of allowing adjustment of the closure member installation height, thus providing adjustment for proper sealing, for example to compensate for machining tolerances.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frisch (US 6786238 B2) in view of Beuschel et al (WO 2015052194 A1).

See discussion of Claim 1, above.

Frisch does not teach a permanent magnet.
Regarding Claim 15, Beuschel teaches (see Abstract) a normally closed solenoid valve with a spring to maintain one position (such as the closed position of Fig 4) and a permanent magnet to maintain the other (“open”) position. 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Frisch to include a permanent magnet as taught by Beuschel in order to yield the predictable result of maintaining the valve in a second position such as the open position, thus reducing the energy required and therefore reducing operating cost.

Allowable Subject Matter
Claim 11, 12, 14, 16 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth W. Mackay-Smith, whose telephone number is 571.272.9792.  The examiner normally can be reached Monday through Friday between the hours of 9.00am - 4.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by telephone. Craig Schneider may be reached at 571-272-3607 or Mary McManmon may be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH W. MACKAY-SMITH/
Primary Examiner, Art Unit 3753